Citation Nr: 0004248	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  93-04 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska



THE ISSUES

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent evaluation, 
effective from May 1994.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1943 to May 1946 
and from September 1950 to April 1952.

This appeal came to the Board of Veterans' Appeals (Board) 
from April 1992 and later RO decisions that denied service 
connection for sinusitis, folliculitis, pharyngitis, 
pneumonia, COPD, tinnitus, otitis, residuals of DDT, a low 
back disorder, and arthritis of the left wrist; granted 
service connection for PTSD and assigned a 30 percent 
evaluation for this disorder, effective from May 1994; and 
granted service connection for anhidrosis and assigned a 
zero percent evaluation for this condition, effective from 
December 1992.  In September 1996, the Board determined that 
the veteran had not submitted evidence of well-grounded 
claims for service connection for the claimed disorders; 
denied an increased evaluation for PTSD; and granted an 
increased evaluation of 10 percent for the anhidrosis.

The veteran appealed the September 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  He appointed John S. Berry, 
attorney at law, to represent him before the Court.

In a June 1997 motion to the Court, the counsel for the VA 
Secretary requested bifurcation of the case for consideration 
of the issue of an increased evaluation for PTSD, that the 
Court vacate the September 1996 Board decision with regard to 
this issue, and a remand of this issue to the Board for 
further action.  The counsel for the veteran did not respond 
to this motion.  In July 1997, the Court ordered the counsel 
for the veteran to respond to this motion within 30 days.  
Counsel for the veteran did not respond to the July 1997 
Court order, and in August 1997 the Court construed this lack 
of response as consent to the June 1997 motion by the counsel 
for the VA Secretary.  In an August 1997 order, the Court 
vacated the September 1996 Board decision with regard to the 
decision denying an increased evaluation for PTSD and 
remanded the case to the Board for further action on this 
matter as requested in the June 1997 motion.  The case was 
then sent to the Board.

In a February 1998 letter, the Board asked the veteran's 
attorney whether he would represent the veteran before VA.  
In June 1998, a fee agreement between the veteran and the 
attorney was received showing that the attorney was 
authorized to represent the veteran before VA on matters in 
the September 1996 Board decision that were appealed to the 
Court.  In June 1998, the Board remanded the case to the RO 
for additional development.

In a July 1998 memorandum decision, the Court affirmed the 
decision of the Board in September 1996 with regard to the 
issue of service connection for a low back disorder, and 
vacated the decision of the Board in September 1996 with 
regard to the denial of the claim for service connection for 
COPD as not well grounded.  This latter matter was referred 
to the Board for further action.  The Court noted in this 
memorandum decision that no other issues in the September 
1996 Board decision were raised in the veteran's brief and 
that those issues were considered abandoned.  The case was 
thereafter returned to the Board.

In a July 1999 letter, the RO asked the counsel for the 
veteran whether he wanted to submit additional evidence and 
or argument with regard to the issue of service connection 
for COPD.  A review of the record does not show receipt of a 
reply to this correspondence.

The issue of service connection for COPD will be addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by anxiety, 
recollections and nightmares of wartime experiences, 
depression, and some gradual erosion of recent memory that 
produce no more than definite social and industrial 
impairment.

2.  PTSD symptoms, such as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships that produce occupational and social 
impairment with reduced reliability and productivity or 
considerable social and industrial impairment are not found.


CONCLUSION OF LAW

The criteria for a higher rating for PTSD, initially assigned 
a 30 percent evaluation, effective from May 1994, are not 
met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Code 9411, effective prior to November 7, 1996, and 
4.130, Code 9411, effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

VA and private medical reports show that the veteran was 
treated and evaluated for various disabilities in the 1990's.  
The more salient medical reports with regard to his claim for 
a higher rating for PTSD are discussed in the following 
paragraphs.

The veteran submitted a claim for service connection for PTSD 
in May 1994 and underwent a psychiatric examination for VA 
purposes in August 1994.  He gave a history of sustaining a 
gunshot wound in the right arm in the Korean Conflict.  He 
reported that his ability to recall this trauma was not good.  
He said that he had recurrent dreams of this event and that 
exposure to events that symbolize or remind him of his 
traumatic experience in service caused marked psychological 
distress.  He was well oriented as to time, place, and 
person.  His affect was that of moderate depression.  His 
mood was stable.  He was able to reach a goal idea without 
difficulty and there was no evidence of any tangential 
ideation.  His memory with regard to recent and remote events 
seemed to be intact with the exception of the traumatic event 
that caused his injury.  He was able to deal with abstraction 
without difficulty and his level of tension was judged as 
moderate.  There was no evidence of any psychotic thought 
process.  His judgment was evaluated as intact, as was his 
insight.  It was concluded that he had PTSD to a moderate 
degree.

The veteran underwent another psychiatric examination in 
February 1995 for VA purposes.  He was oriented to time, 
place, and person.  His affect showed moderate depression 
with a stable mood.  He had a moderate amount of anxiety.  He 
could reach a goal idea and there was no evidence of any 
tangential ideation.  Further psychotic process was not 
observed.  His memory with regard to recent and remote events 
appeared to be intact with exception of the traumatic event 
that caused his physical injury in service.  He was able to 
do abstract conceptualization without difficulty and there 
was no evidence of obsessive-compulsive thinking.  His 
judgment was evaluated as intact as was his insight.  He gave 
a history of impaired employment, periods of unemployment, 
and under-employment.  The Axis I diagnosis was PTSD, 
moderate in severity.

The veteran underwent a VA psychiatric examination in 
September 1998 pursuant to instructions in the June 1998 
Board remand.  He reported nightmares and flashbacks of 
wartime experiences.  It was noted that his PTSD and service 
injuries had resulted in impairment of his ability to sustain 
a normal interpersonal relationship and had seriously 
impaired his ability to work.  He was well oriented to time, 
place, and person.  He was able to follow a goal without 
disruption.  There was no evidence of underlying psychotic 
thought process and he denied delusions, hallucinations or 
current suicidal ideation.  Moderate anxiety and depression 
were noted.  Intelligence was judged as average.  His ability 
to perform abstractions was unimpaired.  His fund of general 
information was good and his recent and remote memory 
appeared to be intact, however, he cited some gradual erosion 
of recent recall.  His judgment was evaluated as being intact 
with no impairment of his ability to manage financial matters 
without assistance.  His insight was not impaired.  The Axis 
I diagnoses were PTSD, moderate severity; and dysthymia, 
moderate severity, secondary to PTSD.  The GAF (global 
assessment of functioning) was approximately 55 to 60.

Statements from the veteran are to the effect that he has 
nightmares and recollections of wartime experiences contrary 
to information reported in some reports of his psychiatric 
examinations.  His statements are to the effect that his PTSD 
is more severe than rated by VA.

A review of the appellate record shows that service 
connection is in effect for paralysis of the median and ulnar 
nerves of the right arm, rated 70 percent; PTSD, rated 
30 percent; a wound of Muscle Groups V and VI of the right 
arm, rated 30 percent; a scar in the area of Muscle Group II 
in the area of the right rib, rated 10 percent; and 
anhidrosis, rated 10 percent.  The combined rating for the 
service-connected disabilities is 90 percent and the veteran 
is entitled to a total rating for compensation purposes based 
on unemployability.  He is also entitled to special monthly 
compensation for loss of use of the right hand.


B.  Legal Analysis

The veteran's claim for a higher rating for PTSD, initially 
assigned a 30 percent evaluation, effective from May 1994, is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 30 percent evaluation for PTSD requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c). 

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  See DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); McCay v. Brown, 9 Vet. App. 183,187 (1996).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The evidence shows that the veteran has dysthymia secondary 
to PTSD.  Under the circumstances, all of his psychiatric 
symptoms will be considered in the evaluation of the PTSD.

Statements from the veteran are to the effect that he has 
nightmares of wartime experiences and this evidence is 
supported by the overall evidence.  The report of his 
psychiatric examination in 1994 for VA purposes indicates 
that his PTSD was manifested primarily by moderate depression 
and tension, and similar findings were found at his 
psychiatric examination in 1995 for VA purposes.  At the 
September 1998 VA psychiatric examination the PTSD symptoms 
included moderate anxiety and depression, and it was noted 
that the veteran has some gradual erosion of recent recall.  
The GAF was found to be approximately 55 to 60 at this VA 
psychiatric examination.

A GAF of 51 to 60 is indicative of moderate difficulty in 
social or occupational functioning under the provisions of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Third or Fourth 
Edition (DSM III or DSM IV) that is to be used in the 
evaluation of the veteran's PTSD.  The Court defines GAF and 
cites to the DSM-IV in Richard v. Brown, 9 Vet. App. 93, 97 
(1997).  Also see 38 C.F.R. § 4.125, effective prior to or as 
of November 7, 1996.

The overall evidence indicates that the veteran's PTSD is 
manifested primarily by anxiety, recollections and nightmares 
of wartime experiences, depression, and some gradual erosion 
of recent memory that produce no more than definite social 
and industrial impairment.  While the evidence reveals that 
the veteran's PTSD and other injuries have resulted in 
serious impairment in his ability to sustain a normal 
interpersonal relationship and ability to work, the 
psychiatric symptoms alone, as found in the reports of his 
psychiatric examinations in 1994, 1995, and 1998, do not show 
that this disorder produces occupational and social 
impairment with reduced reliability, flexibility, efficiency 
and productivity such as to cause or more nearly approximate 
considerable social and industrial impairment.


The evidence does not show the presence of PTSD symptoms, 
such as flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of long 
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships that produce occupational and social impairment 
with reduced reliability and productivity or considerable 
social and industrial impairment.  The evidence indicates 
that the current 30 percent evaluation for the PTSD best 
represents the veteran's disability picture.  


Nor does the evidence show manifestations of PTSD warranting 
a higher rating for this condition for a specific period or a 
"staged rating" at any time since the effective date of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for a 
higher rating for PTSD, initially assigned a 30 percent 
evaluation, effective from May 1994, and the claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

A higher rating for PTSD, initially assigned a 30 percent 
evaluation, effective from May 1994, is denied.


REMAND

With regard to the claim for service connection for COPD a 
copy of the Court's July 1998 memorandum decision has been 
placed in the veteran's claims folders.  The Court noted that 
the "September" (sic) 1993 examination report concluded 
that the severity of the veteran's COPD could not be 
explained by his in-service wound and related surgical 
treatment; and found that this conclusion did not rule out 
whether some part of the lung disability could be attributed 
to service-connected causes.  After review of the record and 
the Court instructions in this memorandum decision, it is the 
judgment of the Board that the report of the veteran's 
October 1993 VA medical examination should be returned to the 
examiner or other appropriate physician for the preparation 
of an addendum that includes an opinion as to the etiology of 
the veteran's COPD, including whether this disorder was 
aggravated by a service-connected disability.

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The veteran's claims folders should 
be sent to the physician who conducted 
the October 1993 VA medical examination 
(or, if that physician is unavailable, an 
appropriate substitute) for the 
preparation of an addendum that includes 
an opinion as to the etiology of the 
COPD.  The physician should give a fully 
reasoned opinion as to whether it is at 
least as likely as not that the service-
connected disabilities (specifically, the 
right dorsal sympathectomy) caused some 
part of, or increased the severity of, 
the COPD.  If the COPD was aggravated by 
a service-connected disability, the level 
of disability attributable to such 
aggravation should be reported, that is 
the degree of disability over and above 
the degree of disability that existed 
prior to the aggravation.  The physician 
should support all opinions by discussing 
medical principles as applied to specific 
medical evidence in the veteran's case, 
including the VA reports of his 
examinations in March and October 1993.  
The veteran's claims folder must be made 
available to the physician prior to the 
preparation of the addendum, and if the 
requested information cannot be provided 
without examination of the veteran, he 
should be scheduled for such examination.

2.  After the above development, the RO 
should adjudicate the claim for service 
connection for COPD based on a de novo 
review of all the evidence of record.  
This review should consider the holding 
of the Court in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If action remains 
adverse to the veteran, he and his 
attorney should be sent an appropriate 
supplemental statement of the case.


The veteran and his attorney should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals


 

